SIMS, Judge
(dissenting).
As I dissented in East Kentucky Rural Electric Cooperative Corp. v. Burke, 301 S.W.2d 892 and East Kentucky Rural Electric Cooperative Corp. v. Hall, 301 S.W.2d 891. I feel compelled to dissent in the instant case since the judgment here is much more excessive than the judgments in the Burke and Hall cases.
Here the easement is 60 feet wide and 421 feet long and is located on the back of Asbury’s 42 acre farm and is immediately adjacent to the lumber yard of the Richardson Lumber Company. This entire easement contains 7%oo of an acre, but the land actually occupied by the pole and three guy wires is only about .025 of an acre. It appears to me that $700 is grossly excessive for .025 of an acre and is even grossly excessive for 7%>o of an acre. There was only one pole set in the easement and it is within 10 feet of the boundary line of the Richardson Lumber Company, and the wires are within a few feet of this boundary line.»
Furthermore, there is another transmission line which traverses this farm and due to the location of the one involved in this action, it is apparent to me appellees suffered no material damage by the easement. Of course, they are entitled to some damage for the easement over their land, but any damage in excess of $200, in my judgment, would be grossly excessive. This easement due to its location will not interfere with any plans appellees may have for a-future subdivision of their farm.
Attention is called to seven cases, in which the United Fuel Gas Company is appellant in each, United Fuel Gas Co. v. Mauk, Ky., 302 S.W.2d 368; the judgments in all were reversed because of gross ex-cessiveness. These seven cases, in my opinion, are correct. The court refused to let judgments stand ranging from $1,100 for 4%oo of an acre to $2,200 for 2.28 acres because they were grossly excessive. Yet in the case at bar a judgment of $700 is affirmed for the taking of an easement over 77/ioo of an acre. I readily admit a pipeline easement is not as burdensome as a transmission line easement, but I feel the majority of my brethren make much too much difference between the two when it comes to dealing with damages awarded by juries.
I am authorized to state MONTGOMERY, J., joins in so much of this dissent as expresses the thought that the judgment in this case is grossly excessive.